El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La acción establecida en este caso fué para que se prohi-biera a los demandados vender cañas a otras centrales y con otros fines. Se ha admitido que la notificación de la reno-*685vación del contrato de compraventa de cañas llegó a poder del colono Trelles con quien se había celebrado el contrato antes de su vencimiento, habiendo sido enviada dicha noti-ficación, allá para el día primero de enero de 1915, venciendo el primitivo contrato en julio 1, 1915. Se alegaba en la de-manda que la notificación se hizo en enero 1915, pero llama la atención el hecho de haber presentado como prueba la de-mandante en el juicio una notificación que lleva fecha de junio, 1914, sin que el demandado-apelante hubiera formu-lado objeción alguna. Si en realidad esta notificación fué enviada en junio de 1914, entonces podría decirse que el ape-lante que compró al colono Trelles poco después de dicha fecha y que tenía conocimiento del contrato, adquirió la finca con sujeción al contrato que quedó debidamente inscrito en el registro de contratos agrícolas. No se hace alegación al-guna, suponiendo que el contrato sea obligatorio para el pri-mitivo colono, de que la inscripción no era eficaz para obli-gar a terceras personas que compraran mientras estaba en vigor el primitivo contrato agrícola. Hubo incongruencia en el juicio, y la cuestión que surge es si fué esencial.
No se ha hecho señalamiento de errores claramente por este fundamento,- por lo que cualquier duda que exista debe resolverse en contra del apelante. ¿Fué inducido a error en su perjuicio el apelante? El presentó una moción de nuevo juicio por tal fundamento y se interpone apelación de la resolución de la corte inferior negando la referida moción, como también de la sentencia. La corte inferior declaró pro-bado que el apelante sabía que existía el contrato. En el juicio las partes deben estar sobre aviso para hacer sus ob-jeciones, y la admisión de esta primera notificación fué con-sentida por el apelante. Como el apelante tenía conocimiento de que existía este convenio de prórroga del contrato si la demandante podía probar que se había hecho una notifica-ción anterior pudo haber enmendado su demanda para ajus-tarla a la prueba. Puede decirse que la causa próxima del *686perjuicio alegado fué el hecho de haber dejado el apelante, como se lia alegado, de tener en cuenta que la carta donde se bacía la notificación tenía fecha de junio 1914 en vez de enero 1915. En los affidavits acompañados a la moción de nuevo juicio se negó el recibo de dicha notificación. El ape-lante simplemente sugiere remotamente,' pero no demuestra que hubo mala fe por parte de la apelada. Si hubiera es-tado obligado el apelante por razón de una notificación en forma en junio 1914 y dicha notificación se hubiera presen-tado como prueba, tal incongruencia no hubiera sido esen-cial de acuerdo con lo dispuesto en el artículo 136 del Có-digo de Enjuiciamiento Civil, el cual es como sigue:
“Ninguna incongruencia entre las alegaciones y las pruebas en un juicio se tendrá por esencial, a menos que por su índole y efec-tos dé lugar a que la otra parte incurra en su perjuicio, en falsas apreciaciones al mantener su demanda o su contestación. Siempre que una de las partes resultare así equivocada, la corte podrá dis-poner que se enmiende la alegación en los. términos que estimare justos.”
La verdadera intención de ese artículo es que a no ser que exista una diferencia muy esencial entre las alegaciones y la prueba deberá probarse en el juicio la. esencialidad de una incongruencia. El apelante compraba sujeto a las con-tingencias de una notificación anterior de la renovación del contrato. Una notificación hecha a él personalmente antes del vencimiento del contrato, suponiendo que los compradores estén obligados por la inscripción, hubiera sido válida para prorrogar los términos del contrato.
Además, se admite que la notificación se hizo en enero de 1915. Be la prueba no aparece que la apelada fué noti-ficada de la venta hecha por Trelles el primitivo colono a Colberg, el apelante, aunque existieron posteriores negocia-ciones entre Colberg y la Céntrale. El contrato era personal en cuanto a la notificación entre la Gnánica y Trelles y la notificación a Trelles dentro del término renovó el contrato, *687suponiendo siempre que Colberg compró con sujeción al con-trato, cuestión que no fue promovida en el caso, limitándose el apelante a alegar que la opción no era obligatoria.
Sostiene el apelante que como de acuerdo con los térmi-nos del contrato la notificación no era obligatoria para Trebles, no era, por tanto, obligatoria para Colberg. La cláu-sula específica es como sigue:
“El presente contrato de compraventa de cañas podrá ser pro-rrogado a opción y voluntad de la sociedad compradora a cinco años más que contados desde el primero de julio de 1915 vencerá el 30 de junio de 1920, bastando para llevarse a efecto dicha prórroga que la Céntrale dé aviso por simple carta al vendedor antes del 30 de junio de 1915, y desde ese momento la prórroga será obligatoria para ambas partes sin necesidad de otorgamiento de nuevo documento.”
Esta es una forma muy corriente de contratos de arren-damientos y otras obligaciones como lo demuestra el ape-lado con copiosas citas de casos. La ley establece que la misma causa puede bacer que varios contratos sean obliga-torios para la parte contraria a aquel de quién emana la causa.
. La conclusión de que debe confirmarse esta sentencia está sostenida además, por el becho declarado probado por . la corte de que el apelante tuvo negociaciones con la corpora-ción por espacio de un año después de la prórroga precisa-mente como si fuera mero continuador del colono Trelles.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada, y la resolu-ción de diciembre 21, 1919.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.